J-A12022-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           : IN THE SUPERIOR COURT OF
                                        :      PENNSYLVANIA
                 Appellee               :
                                        :
            v.                          :
                                        :
GEORGE THEODORE REYNOLDS,               :
                                        :
                 Appellant              : No. 1908 MDA 2013

           Appeal from the Judgment of Sentence June 28, 2013,
                  Court of Common Pleas, Juniata County,
             Criminal Division at No. CP-34-CR-0000118-2011

BEFORE: BOWES, DONOHUE and ALLEN, JJ.

MEMORANDUM BY DONOHUE, J.:                          FILED JUNE 10, 2015

      George Theodore Reynolds (“Reynolds”) appeals from the judgment of

sentence entered following his convictions of twenty-five counts of sexual

abuse of children - child pornography (“possession of child pornography”),

18 Pa.C.S.A. §§ 6312(d)(1). Following our review, we affirm.

      The relevant facts underlying this appeal may be summarized as

follows.   Reynolds and his now-estranged wife, Doris, married in 2002.

Shortly thereafter, Doris obtained custody of two of her grandchildren, who

were three and four years old. Almost a decade later, in January 2011, an

investigation into Reynolds began when a child that Reynolds and Doris used

to babysit revealed to his mother that Reynolds had touched him
J-A12022-15


inappropriately.1 The child’s mother contacted Juniata County Children and

Youth Services (“CYS”) and informed CYS caseworker Karen Imes of her

son’s allegations and an investigation ensured.       Ms. Imes interviewed

Reynolds and Doris separately. Gretchen Swank of the Pennsylvania State

Police was present for both interviews. During her interview, Doris revealed

that that she caught Reynolds viewing pornography of teenaged boys on

multiple occasions on a computer in their home. Based on this and other

statements made by Doris, Trooper Swank secured a search warrant for

Reynolds’ home.     As part of the search, the police confiscated three

computers from the residence. Analyses of the hard drives revealed thirty-

two images of suspected child pornography; specifically, images involving

males who appeared to be underage.        The investigation also turned up

allegations of sexual assault from the granddaughter that lived with

Reynolds and Doris as well as a male foster child that lived with them for

approximately one year.

     Reynolds was charged with three counts of aggravated indecent

assault; thirty-two counts of possession of child pornography; and nine

counts of indecent assault. Reynolds filed several pre-trial motions seeking,

inter alia, suppression of the images obtained from the computers,

severance of the charges, and dismissal of the charges for violation of



1
 At the time this investigation began, Doris and the grandchildren had
moved out of the home she shared with Reynolds.


                                    -2-
J-A12022-15


Pa.R.Crim.P. 600. The trial court denied all motions and the case proceeded

to a two-day jury trial.    The jury acquitted Reynolds on all aggravated

indecent assault and indecent assault charges, as well as seven counts of

possession of child pornography. He was convicted of the remaining twenty-

five counts of possession of child pornography.     The trial court sentenced

him to one to four months of incarceration on each count, resulting in an

aggregate sentence of two years and one month to eight years and four

months of incarceration.   Reynolds filed post-sentence motions, which the

trial court denied. This timely appeal followed.

      Reynolds has raised the following issues for our review:

         A. Did the trial court err in denying [Reynolds’] motion
            to suppress the evidence seized pursuant to a search
            warrant where the affidavit for the issuance of the
            warrant failed to provide sufficient or accurate
            information, contained irrelevant information that as
            stale, contained misleading and/or inaccurate
            statements, lacked requisite specificity and omitted
            the complete statements of an estranged spouse?

         B. Did the trial court err in denying [Reynolds’] motion
            for the severance of the two distinct type [sic] of
            cases sets forth in the criminal information as no
            common scheme or any other exception under
            Pa.R.E. 404 was established and the evidence of
            each    case    constituted   impermissible,   highly
            prejudicial evidence?

         C. Did the trial court err in denying [Reynolds’] motion
            to dismiss pursuant to Pa.R.Crim.P. 600?

         D. Did the trial court err in failing to enter a judgment
            of acquittal on the offense of possession or control of




                                     -3-
J-A12022-15


            child pornography inasmuch as the evidence was not
            sufficient to prove the elements of the crime?

         E. Sentencing Issues:

               1. Did the consecutive sentences imposed for
                  each of the twenty-five counts of possession
                  of child pornography in this case raise the
                  aggregate sentence to an unreasonably
                  excessive level in light of the conduct at
                  issue in this case and [Reynolds’]
                  circumstances?

               2. Did the trial court commit an error of law by
                  determining that [Reynolds] is subject to
                  the registration requirement of SORNA,
                  42 Pa.C.S.A. § 9799, et. seq.?

Reynolds’ Brief at 8.2

      Reynolds first challenges the trial court’s denial of his motion to

suppress the items recovered during the execution of the search warrant,

arguing that the warrant was invalid because it was not supported by

probable cause.

            Under     the   federal  and    state  constitutional
            prohibitions of unreasonable searches and seizures,
            both the United States Supreme Court and [the
            Pennsylvania Supreme] Court have consistently held
            that, subject to certain exceptions, a search is
            constitutionally invalid unless it is conducted
            pursuant to a warrant issued by a neutral and
            detached magistrate and supported by probable
            cause. Mincey v. Arizona, [] 98 S.Ct. 2408, []
            (1978); Commonwealth v. Jones, [] 988 A.2d
            649, 655 ([Pa.] 2010). Probable cause exists where,
            based upon a totality of the circumstances set forth


2
 We have reordered Reynolds’ issues for purposes of the disposition of this
appeal.


                                    -4-
J-A12022-15


           in the affidavit of probable cause, including the
           reliability and veracity of hearsay statements
           included therein, “there is a fair probability that ...
           evidence of a crime will be found in a particular
           place.” Commonwealth v. Johnson, [] 42 A.3d
           1017, 1031 ([Pa.] 2012) (internal quotation marks
           omitted). … On appeal, [the appellate] [c]ourt
           affirms the decision of the suppression court unless it
           commits an error of law or makes a factual finding
           without record support. [Commonwealth v.]
           Briggs, [] 12 A.3d [291,] 320.

Commonwealth v. Lyons, 79 A.3d 1053, 1063-64 (Pa. 2013).

     Reynolds    argues   that   Trooper   Swank    mischaracterized   Doris’

statement in the affidavit attached to the application for the search warrant

and therefore impermissibly fabricated probable cause to support the

issuance of a search warrant. Reynolds points out that in her police report,

Trooper Swank states that Doris observed Reynolds viewing pornography of

“men” that appeared “teenaged” and “close to underage,” whereas in the

affidavit of probable cause, Trooper Swank stated that Doris reported

observing Reynolds watching pornography of “young males[] … who

appeared to be in their teens.” Reynold’s Brief at 18-19. This is deficient,

Reynolds contends, because Trooper Swank “didn’t say the age and certainly

did not say underage or child pornography.” Id. at 21 (emphasis in the

original). Reynolds argues that Trooper Swank took an equivocal statement

and turned it into a more definitive declarative that Reynolds was viewing

pornographic images of minors.    More succinctly, “[Reynolds] asserts that

had Trooper Swank used … Doris’ exact statement as set forth in Trooper



                                    -5-
J-A12022-15


Swank’s police report, there was no probable cause to believe there was

child pornography … and the warrant would not have been issued.” Id. at

22.

      The trial court rejected this argument.   It found that that Reynolds’

argument was “merely an argument of semantics. There is no difference

between the qualification of ‘appeared to be in their teens’ and ‘appearing

teenaged.’”    Trial Court Opinion, 5/30/14, at 2.   We can find no abuse of

discretion in the trial court’s determination. We agree that Trooper Swank’s

statement as recorded in her police report is substantively the same as her

statement in the affidavit of probable cause submitted with the warrant

application.

      We also find no merit to Reynold’s claim that because Doris did not

affirmatively state that she saw child pornography, the warrant was

rendered deficient.   See Reynolds’ Brief at 19 (“Trooper Swank failed to

advise the issuing judge that [] Doris never stated she saw child

pornography.”) (emphasis in the original). The factual allegations in Trooper

Swank’s affidavit of probable cause were supported by statements recorded

in her police report following her interview with Doris, and that statement

was sufficient to establish a fair probability that evidence of a crime,

specifically, possession of child pornography, would be found in Reynolds’




                                     -6-
J-A12022-15


home.3   This is all that was required for the warrant to issue.       Lyons, 79

A.3d at 1064. There is no merit to this claim.

      Reynolds next argues that the trial court erred in denying his motion

for severance of the “two distinct type [sic] of cases set forth in the criminal

information[.]” Reynolds’ Brief at 25.

            “A motion for severance is addressed to the sound
            discretion of the trial court, and ... its decision will
            not be disturbed absent a manifest abuse of
            discretion. The critical consideration is whether
            the appellant was prejudiced by the trial
            court’s decision not to sever. The appellant
            bears the burden of              establishing     such
            prejudice.”

Commonwealth v. Mollett, 5 A.3d 291, 305 (Pa. Super. 2010) (emphasis

added). Prejudice in this context is defined as “that which would occur if the

evidence tended to convict appellant only by showing his propensity to

commit crimes, or because the jury was incapable of separating the

evidence or could not avoid cumulating the evidence.” Commonwealth v.

Boyle, 733 A.2d 633, 637 (Pa. Super. 1999).

      Rule of Criminal Procedure 583 provides that “[t]he court may order

separate trials of offenses or defendants, or provide other appropriate relief,


3
  Reynolds includes brief argument alleging that the information used to
establish probable cause was stale and that there were omissions or
ambiguities that render the search warrant invalid. Reynolds’ Brief at 23-24.
Reynolds did not raise these bases for relief in any of his three pre-trial
motions, and so he cannot raise them on appeal. See Commonwealth v.
Santiago, 980 A.2d 659, 666 n.6 (Pa. Super. 2009) (“[A] new and different
theory of relief may not be successfully advanced for the first time on
appeal.”); Pa.R.A.P. 302(a).


                                     -7-
J-A12022-15


if it appears that any party may be prejudiced by offenses or defendants

being tried together.”      Pa.R.Crim.P. 583.     When considering a motion to

sever,

               [t]he court must determine whether the evidence of
               each of the offenses would be admissible in a
               separate trial for the other; whether such evidence is
               capable of separation by the jury so as to avoid
               danger of confusion; and, if the answers to these
               inquiries are in the affirmative, whether the
               defendant will be unduly prejudiced by the
               consolidation of offenses.

Commonwealth v. Kunkle, 79 A.3d 1173, 1190 (Pa. Super. 2013)

(quoting Commonwealth v. Lark, 543 A.2d 491, 497 (Pa. 1988)).

        With regard to the first prong of this test, the trial court found that the

evidence would be admissible in separate trials under the “common plan,

scheme or design” exception to the general prohibition against evidence of

other bad acts. Trial Court Opinion, 6/10/14, at 3. Generally, evidence of

bad acts is inadmissible to prove that a defendant acted in conformity with

those     acts   or   to   demonstrate     a   propensity   to   commit    crimes.

Commonwealth v. Brown, 52 A.3d 320, 325 (Pa. Super. 2012).

“However, evidence of bad acts is admissible pursuant to our rules of

evidence to prove motive, opportunity, intent, preparation, plan, knowledge,

identity, and absence of mistake or accident.”               Id. (citing Pa.R.E.

404(b)(2))4.



4
    This rule provides, in relevant part, as follows:


                                         -8-
J-A12022-15


      In this case, the trial court found that the “common scheme or design”

exception applied because the child pornography “focused on bath and

shower scenes” and the sexual assaults were alleged to have occurred while

Reynolds was bathing the alleged victims. Trial Court Opinion, 6/10/14, at

3.   We do not agree.    “The degree of similarity is an important factor in

determining the admissibility of other crimes or bad acts under [the common

scheme or plan] exception.” Commonwealth v. Einhorn, 911 A.2d 960,

967 (Pa. Super. 2006).

      We addressed the applicability of this exception in Commonwealth v.

Aikens, 990 A.2d 1181 (Pa. Super. 2010), in which the defendant was

appealing his convictions of corruption of a minor, endangering the welfare

of a child, and indecent assault. The victim was the defendant’s fourteen-

year-old daughter. At trial, the defendant’s older daughter testified that he


           (b) Crimes, Wrongs or Other Acts.

           (1) Prohibited Uses. Evidence of a crime, wrong, or
           other act is not admissible to prove a person's
           character in order to show that on a particular
           occasion the person acted in accordance with the
           character.

           (2) Permitted Uses. This evidence may be admissible
           for another purpose, such as proving motive,
           opportunity, intent, preparation, plan, knowledge,
           identity, absence of mistake, or lack of accident. In a
           criminal case this evidence is admissible only if the
           probative value of the evidence outweighs its
           potential for unfair prejudice.

Pa.R.E. 404(b)(1)-(2).


                                    -9-
J-A12022-15


raped her when she was fifteen years old. The defendant argued that the

trial court erred in finding that the older daughter’s testimony was

admissible as evidence of a common scheme or plan.          We reasoned as

follows:

                  In the case at bar, we believe that the fact
           pattern involved in the two incidents was markedly
           similar. In both cases, the victims were of like ages:
           T.S. was fourteen years old, and V.B. was fifteen
           years old. Both victims were [the defendant’s]
           biological daughters. [The defendant] initiated the
           contact during an overnight visit in his apartment.
           He began the sexual abuse by showing the girls
           pornographic movies. The assaults occurred in bed at
           night. While [the defendant] raped V.B. and
           indecently assaulted T.S., T.S. stopped [the
           defendant] from disrobing her and committing the
           more serious sexual assault. In addition, [the
           defendant] mimicked the grinding movements of
           sexual intercourse on T.S. in order to sexually gratify
           himself. These matching characteristics elevate the
           incidents into a unique pattern that distinguishes
           them from a typical or routine child-abuse factual
           pattern. Hence, we reject [the defendant’s] position
           that we are pigeonholing sexual abuse cases to such
           an extent that any prior instance of child abuse
           would be admissible in a subsequent child abuse
           prosecution. See also Commonwealth v. Hughes,
           [] 555 A.2d 1264 ([Pa.] 1989) (evidence about prior
           rape correctly allowed at rape-murder trial since
           crimes were committed in similar geographic
           location, at similar time, characteristics of victim
           matched, and defendant used same method of
           attack). As was the case in Hughes, the similarities
           at issue herein were “not confined to insignificant
           details that would likely be common elements
           regardless of who committed the crimes.” Id. at
           1283.

Id. at 1185-86.



                                   - 10 -
J-A12022-15


      In contrast, the crimes at issue in this case do not bear many

similarities.    They share only the common denominator of a bathing

scenario, and that was present in only some of the pornography.            The

pornography exclusively depicted teenaged boys, while the assaults were

allegedly carried out on an adolescent, prepubescent male and female, and

in one instance, a very young male child.       The record does not provide a

high degree of similarity between these crimes; accordingly, we conclude

that the trial court erred in its ruling.

      Nonetheless, this error does not entitle Reynolds to relief. As set forth

above, the “critical consideration is whether the appellant was prejudiced by

the trial court’s decision not to sever[,]”     Mollett, 5 A.3d at 305, and

prejudice in this context is found “if the evidence tended to convict appellant

only by showing his propensity to commit crimes, or because the jury was

incapable of separating the evidence or could not avoid cumulating the

evidence.”      Commonwealth v. Boyle, 733 A.2d 633, 637 (Pa. Super.

1999). Reynolds cannot meet this standard. As the jury acquitted him of all

charges related to alleged improper touching of the three minors, there is no

basis upon which to conclude that the evidence related to these charges

caused him prejudice. That is to say, given this outcome, it is evident that

the jury was capable of separating the evidence, the jury did not cumulate

the evidence, and it did not convict Reynolds of possession of child

pornography based on a belief that he has a propensity to commit crimes, in



                                       - 11 -
J-A12022-15


that it rejected the claim that he in fact committed the other crimes.

Because he cannot establish prejudice in his context, his claim cannot

succeed.

      We now consider Reynolds’ claim that the trial court erred when it

denied his motion to dismiss based on Pa.R.Crim.P. 600 (“Rule 600”). “Our

standard of review relating to the application of Rule 600 is whether the trial

court abused its discretion. Our scope of review is limited to the evidence on

the record of the Rule 600 evidentiary hearing and the findings of the trial

court. We must view the facts in the light most favorable to the prevailing

party.” Commonwealth v. Baird, 919 A.2d 258, 260 (Pa. Super. 2007).

            To determine whether dismissal is required under
            Rule 600, a court must first calculate the mechanical
            run date, which is 365 days after the complaint was
            filed. Rule 600(C) addresses situations where time
            can be excluded from the computation of the
            deadline. Case law also provides that a court must
            account for any “excludable time” and “excusable
            delay.” Excludable time is delay that is attributable
            to the defendant or his counsel. Excusable delay is
            delay that occurs as a result of circumstances
            beyond the Commonwealth’s control and
            despite its due diligence. ... The only occasion
            requiring dismissal is when the Commonwealth
            fails to commence trial within 365 days of the
            filing of the written complaint, taking into
            account all excludable time and excusable
            delay.

Commonwealth v. Colon, 87 A.3d 352, 358 (Pa. Super. 2014) (internal

citations and quotations omitted) (emphasis added).




                                    - 12 -
J-A12022-15


      Addressing Reynolds’ motion to dismiss, the trial court found as

follows:

           With regards the Rule 600 Motion, [Reynolds]
           specifically argues, that the unavailability of Trooper
           Swank for several months due to maternity leave
           prevented [Reynolds] from his right to a speedy trial.
           Pursuant to Pennsylvania Rules of Criminal
           Procedure, a trial in which a written complaint is filed
           against the defendant must commence within 365
           days from the date on which the complaint is filed.
           Pa.R.Crim.P. 600. However, the rule also states that
           any periods of delay throughout the proceedings are
           attributable to the Commonwealth only when the
           delay is caused by the Commonwealth and the
           Commonwealth has failed to exercise due diligence
           in preventing the delay.

           The Court discussed these time frames at length
           during the Post-Sentencing Hearing. Tr. Omnibus
           Pre-Trial Hearing 38:18-43:11 (February 8, 2013).
           Charges were initially filed on May 19, 2011.
           Seventy-eight (78) days passed until [Reynolds] filed
           his first Omnibus Motion on August 5, 2011. A ruling
           on this [m]otion was issued October 5, 2011,
           however other [m]otions were filed on October 4,
           2011. Thus, this additional delay is attributable to
           [Reynolds] until November 30, 2011, when the
           Commonwealth asked for an extension of time in
           answering the motion. Forty-two [] days passed
           before the motion was finally heard on January 12,
           2012 and later decided on January 23, 2012. During
           this time, the prosecuting officer began her restricted
           duty on January 16, 2012. This restricted duty
           continued until May 17, 2012, at which time the
           Trooper went on maternity leave. The Trooper
           remained on leave until July 30, 2012, thus tolling a
           period of 188 days on behalf of the Commonwealth.
           Fifty [] additional days passed before [Reynolds]
           filed further [o]mnibus motions on September 18,
           2012. All other time that passed between September
           2012 and the date of trial is attributable to



                                    - 13 -
J-A12022-15


            [Reynolds] as he had outstanding motions awaiting
            decision. Thus, a total of 358 days attributable to
            the Commonwealth passed before trial commenced.
            As such, the Commonwealth brought [Reynolds] to
            trial within the proper time frame.

            [Reynolds] … argues that because [Trooper Swank]
            was unavailable for such a long time period that the
            Commonwealth failed to exercise due diligence. The
            Trooper was on restricted duty from January 16,
            2012 to May 17, 2012 during which time she was not
            allowed to drive. Id. at 42:7-12. She was then on
            maternity leave from May 17, 2012 to July 30, 2012.
            Id. Although this delay was caused [by] a witness
            for the Commonwealth, there is no failure to exercise
            due diligence.    Pregnancies and the health risks
            that’s [sic] sometimes accompany them are a
            common fact of life and it is not the fault of the
            Commonwealth that this Trooper’s pregnancy
            happened to fall during the time frame of this
            prosecution. This delay could have happened during
            any of the Trooper’s cases and to prevent such
            delays, the Trooper would be required to sacrifice
            her personal life for her job and the Court. As such,
            the Commonwealth did not fail to exercise due
            diligence and the Court did not err in denying the
            Motion.

Trial Court Opinion, 5/30/14, at 4-5.

      On appeal, as in the trial court, Reynolds takes issue only with the trial

court’s determination not to charge the time that Trooper Swank was on

restricted duty and maternity leave against the Commonwealth.              See

Reynolds’ Brief at 49. We find no error in the trial court’s determination with

regard to that aspect of the delay.     The complications that arose due to

Trooper Swank’s pregnancy, including the requirement that she be placed on

restricted duty (including the prohibition that she not drive) and maternity



                                    - 14 -
J-A12022-15


leave, where beyond the Commonwealth’s control, and therefore properly

categorized as excusable delay. Colon, 87 A.3d at 358.

     Reynolds cites no authority nor develops any substantive argument in

support of his position. See Reynolds’ Brief at 49-50. He states only that

“the delay [due to Trooper Swank’s pregnancy] should not be attributable to

[Reynolds] who had otherwise spent significant time in pre-trial detention

and was otherwise prepared to go to trial.”      Id. at 49.   This summary

allegation does not convince us that the trial court abused its discretion.

Furthermore, his statement misses the point: the trial court did not assess

this time against Reynolds. It clearly found that it was a delay caused by

the Commonwealth that was explicitly excused because the cause of the

delay was beyond the Commonwealth’s control. This issue is without merit.

     We now turn to Reynolds’ claim that the evidence was insufficient to

support his convictions. “Whether sufficient evidence exists to support the

verdict is a question of law; our standard of review is de novo and our scope

of review is plenary.” Commonwealth v. Tejada, 107 A.3d 788, 792 (Pa.

Super. 2015) (citation omitted). “We review the evidence in the light most

favorable to the verdict winner to determine whether there is sufficient

evidence to allow the jury to find every element of a crime beyond a

reasonable doubt.” Id.

     The crime at issue is defined as follows: “Any person who intentionally

views or knowingly possesses or controls any book, magazine, pamphlet,



                                   - 15 -
J-A12022-15


slide, photograph, film, videotape, computer depiction or other material

depicting a child under the age of [eighteen] years engaging in a prohibited

sexual act or in the simulation of such act commits an offense.”

18 Pa.C.S.A. § 6312(d). Relevant to this case, “accessing and viewing child

pornography over the internet constitutes ‘control’ of such pornography

under 18 Pa.C.S.[A.] § 6312(d).” Commonwealth v. Diodoro, 970 A.2d

1100, 1108 (Pa. 2009).

      Reynolds’ argument is multifaceted, and we will address each aspect

thereof.   He first argues that the evidence is insufficient to support his

conviction because “[he] denied that he intentionally or purposefully viewed

child pornography.” Reynolds’ Brief at 34. In a similar manner, Reynolds

argues that there was no evidence that he “actively sought out or

‘downloaded’ child pornography” in light of his testimony that the images

“were unsolicited or inadvertently viewed” while he was trying to access

pornography involving adult males.    Id. at 36.    These arguments focus

exclusively on Reynolds’ testimony and ignore Doris’ testimony that on

multiple occasions she observed Reynolds viewing pornography involving

teenaged males on his computers. N.T., 3/25/13, at 49-50, 86-87. It also

ignores the testimony of State Trooper Kevin Garhart, an expert in computer

forensics, who stated that the pornographic images he recovered from

Reynolds’ computers had purposely been saved on the computer before they

were deleted.   Id. at 147.   This evidence, when viewed in the light most



                                   - 16 -
J-A12022-15


favorable to the Commonwealth, is sufficient to establish that he knowingly

possessed the prohibited images.

     Reynolds also argues that because the Commonwealth could not

establish the ages of the males in the pictures by direct evidence, such as

birth certificates, it should have been required to establish their ages

through expert testimony.    Reynolds’ Brief at 35.   He argues that simply

showing the images to the jury was insufficient to establish the ages of the

persons in the images. Id. at 36. Reynolds is wrong.

     For a conviction of this offense, “[p]roof of age, like proof of any other

material fact, can be accomplished by the use of either direct or

circumstantial evidence, or both” and it need not be established by expert

testimony. Commonwealth v. Robertson-Dewar, 829 A.2d 1207, 1212

(Pa. Super. 2003). In Robertson-Dewar, this Court explicitly rejected the

argument that the age of minors in pornographic images must be

established by testimony from a pediatrician or other medical expert based

upon “body development, maturity, physical appearance, etc.”         Id.   We

reasoned,

            Given the anonymity of the internet, the identity of
            children depicted and their whereabouts are
            frequently unknown. Thus, conventional means of
            proving age such as birth certificates or testimony of
            a relative are usually unavailable. To require law
            enforcement officials to track down and identify the
            children depicted in order to successfully prosecute a
            child pornography case would rip the teeth out of the
            child pornography statute and destroy its efficacy as



                                    - 17 -
J-A12022-15


           a preventive measure in the sexual exploitation of
           children. Therefore, the legislature has vested the
           trier of fact with the function of determining the age
           of the child depicted and further allows for this
           element to be sufficiently established through
           competent expert testimony in close cases. This
           Commonwealth has long maintained that expert
           testimony is not required in obscenity prosecutions,
           and the determination is to be made on a case-by-
           case basis. See Commonwealth v. Rodgers, []
           327 A.2d 118, 121 ([Pa.] 1974) (stating “[o]ur
           decision today is cognizant of the continuing duty of
           this Court ... to make an ad hoc, case-by-case
           determination of whether trial exhibits are legally
           obscene.”). Rather, we have consistently held since
           1974 that “printed publications and photographs
           themselves are enough evidence for a jury, in
           applying our statewide standard, to determine
           whether the average person would find the materials
           appealing to prurient interests.” Long v. 130
           Market St. Gift & Novelty, [] 440 A.2d 517, 522
           ([Pa. Super.] 1982) (citing Rodgers, supra). See
           also, Commonwealth v. Croll, [] 480 A.2d 266
           ([Pa. Super.] 1984) (holding Commonwealth need
           not produce expert testimony of statewide
           community standards). As is the case with
           determining obscenity under Rodgers, we see no
           reason why the trier of fact[,] based on everyday
           observations and common experiences[,] cannot
           assess the age of the children depicted with the
           requisite degree of certainty to satisfy the standard
           of proof beyond a reasonable doubt.

Id. at 1213.

     In the present case, the jury viewed the images and assessed the ages

of the people therein. Pursuant to Robertson-Dewar, this was an entirely

adequate and appropriate method for the Commonwealth to establish the

age of the males in the images found on Reynolds’ computers.




                                   - 18 -
J-A12022-15


       Reynolds additionally argues that the evidence was insufficient to

establish that he “was involved” with the images because they were found in

unallocated space on the computers’ hard drives and there was no indication

of when the images were viewed, who viewed them, or how they were

deleted. Reynolds’ Brief at 36. This argument again ignores the testimony

from    Doris,     which   established    that    she   caught   Reynolds    viewing

pornographic material on the computers from which the images were

recovered, and that after the CYS investigation began, he told her he deleted

the images.        N.T., 3/25/13, at 49-50, 58, 86-87, 168-70.              Reynolds’

argument fails.

       We have reached Reynolds’ final two issues, which challenge the

sentence the trial court imposed.          He first argues that his sentence is

excessive.       This claim challenges discretionary aspects of his sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa. Super. 2011) (citation omitted).

             An appellant challenging the discretionary aspects of
             his sentence must invoke this Court’s jurisdiction by
             satisfying a four-part test: (1) whether appellant has
             filed a timely notice of appeal, see Pa.R.A.P. 902 and
             903; (2) whether the issue was properly preserved
             at sentencing or in a motion to reconsider and
             modify sentence, see Pa.R.Crim.P. 720; (3) whether
             appellant’s brief has a fatal defect, Pa.R.A.P.
             2119(f); and (4) whether there is a substantial
             question that the sentence appealed from is not
             appropriate under the Sentencing Code, 42 Pa.C.S.A.



                                         - 19 -
J-A12022-15


           § 9781(b). Commonwealth v. Evans, 901 A.2d
           528, 533 (Pa. Super. 2006).

Id. “A substantial question exists where the statement sets forth a plausible

argument that the sentence violates a particular provision of the Sentencing

Code or is contrary to the fundamental norms underlying the sentencing

scheme.” Commonwealth v. McNabb, 819 A.2d 54, 56 (Pa. Super. 2003).

     As noted above, Reynolds timely filed his appeal. He raised this claim

in his post-sentence motion, see Post-Sentencing Motion, 7/8/13, at 8, and

thereby preserved it for appeal. He has included a statement pursuant to

Pa.R.A.P. 2119(f) in his appellate brief.      In this statement, Reynolds

challenges his sentence as excessive in light of the fact that the trial court

ordered each sentence to run consecutively and “the aggregate sentence

resulted in a sentence in excess of the Sentencing Guidelines.”     Reynolds’

Brief at 17. We conclude that this presents a substantial question so as to

invoke our review. See Commonwealth v. Mastromarino, 2 A.3d at 587

n.5 (Pa. Super. 2010).5

     Our standard of review for sentencing claims is as follows:


5
  Reynolds also challenges his sentence is excessive because the trial court
failed to consider his “character, absence of a sexually violent predator
designation, [] age, health, non-likelihood of re-offending and all other
mitigating factors.” Reynolds’ Brief at 17. This claim does not present a
substantial question so as to invoke our review. Commonwealth v.
Bullock, 868 A.2d 516, 529 (Pa. Super. 2005), aff’d, 913 A.2d 207 (Pa.
2006) (“[T]his Court has held on numerous occasions that a claim of
inadequate consideration of mitigating factors does not raise a substantial
question for our review.”). Accordingly, we will not consider this aspect of
his excessiveness challenge.


                                    - 20 -
J-A12022-15


            Sentencing is a matter vested in the sound discretion
            of the sentencing judge, and a sentence will not be
            disturbed on appeal absent a manifest abuse of
            discretion. An abuse of discretion is more than just
            an error in judgment and, on appeal, the trial court
            will not be found to have abused its discretion unless
            the record discloses that the judgment exercised was
            manifestly unreasonable, or the result of partiality,
            prejudice, bias, or ill-will. More specifically, 42
            Pa.C.S.A. § 9721(b) offers the following guidance to
            the trial court’s sentencing determination: ‘[T]he
            sentence imposed should call for confinement that is
            consistent with the protection of the public, the
            gravity of the offense as it relates to the impact on
            the life of the victim and on the community, and the
            rehabilitative needs of the defendant.’ 42 Pa.C.S.A.
            § 9721(b). Thus, under 42 Pa.C.S.A. § 9721(b), a
            sentencing court must formulate a sentence
            individualized to that particular case and that
            particular defendant.

Commonwealth v. Clarke, 70 A.3d 1281, 1287 (Pa. Super. 2013) (internal

citations omitted).

      Reynolds argues that the imposition of consecutive sentences is

excessive in his case because he was only a viewer of child pornography,

rather than a creator or purveyor of child pornography. Reynolds’ Brief at

43.   To the extent that Reynolds is arguing that the trial court was under

some misconception as to the nature of the offenses he committed, he is

mistaken.   The trial court considered the particular nature of Reynolds’

offenses when it formulated the sentence. It stated, “often times in cases

such as this where you [sic] it’s something viewed off the internet, you don’t

have a known victim. I think … it is a different scenario if you are luring a

child into your home and taking pictures or something like that. That’s not


                                    - 21 -
J-A12022-15


being alleged here whatsoever.” N.T. 6/28/13, at 33-34. The trial court was

well aware of the conduct underlying Reynolds’ convictions.

      Furthermore, the record reveals that the trial court specifically

considered the effect that running the sentences consecutively would have

on   Reynolds’   aggregate    sentence,    and   concluded     that    it   would   be

appropriate in this case because it would “take[] into account each and

every count that [he] w[as] convicted of” and also adequately take into

consideration    the   need   for   protection   of   the   public    and   Reynolds’

rehabilitative needs. Id. at 31, 35. The trial court also acknowledged that

in some cases, the imposition of consecutive sentences would result in a

disproportionally lengthy sentence, but concluded that this is not such a

case. See id. at 31-32, 34-35. It was within the trial court’s discretion to

fashion a sentence that addressed each conviction individually.             Reynolds’

dissatisfaction with that decision does not give this Court the authority to

disturb the trial court’s determination.

      The record further reveals that the trial court explicitly took Reynolds’

lack of criminal history into account, as well as the need for “the protection

of the public, the gravity of the offense as it relates to the impact on the life

of the victim and on the community, and the rehabilitative needs” of

Reynolds, as it was required to. See id. at 31-35. In short, the trial court

considered all factors that it was required to consider; it considered

Reynolds’ lack of criminal history and the nature of the offenses; and it



                                       - 22 -
J-A12022-15


weighed   the   effect   consecutive    sentences   would   have   on   Reynolds’

aggregate sentence, and found the sentence to be appropriate. As we can

see no abuse of discretion, we cannot disturb the trial court’s determination.

      Finally, Reynolds asks whether the trial court erred when imposing

lifetime registration requirements pursuant to section 9799.15(a) of the

Sexual Offender Registration and Notification Act (“SORNA”).

      We begin by noting that SORNA contains a tier system, in which the

crimes that are subject to its registration requirements are divided into three

tiers. 42 Pa.C.S.A. §§ 9799.14         Persons convicted of a Tier I, II or III

offense are subject to SORNA’s registration requirements for fifteen years,

twenty-five years, and life, respectively. 42 Pa.C.S.A. §§ 9799.15. SORNA

further provides that when a person is convicted of more than one Tier I or

Tier II offenses, the offenses are classified as Tier III offenses. 42 Pa.C.S.A.

§ 9799.14(d)(16).

      The offenses of which Reynolds was convicted, possession of child

pornography, is a Tier I offense.       Reynolds argues that because he was

convicted of all twenty-five counts of this crime at the same time, the trial

court erred in applying the lifetime registration requirements to him.

Reynolds’ Brief at 44.

      In Commonwealth v. Merolla, 909 A.2d 337 (Pa. Super. 2006), this

Court addressed the same challenge under a predecessor to SORNA,

Megan’s Law II. In that case, the defendant pled nolo contendere to three



                                       - 23 -
J-A12022-15


Tier I offenses. The trial court sentenced him to a term of incarceration and

also   required   that   he   be    subject   to   the   Megan’s   Law   registration

requirements for ten years following his release from prison. Merolla, 909

A.2d at 340-41. Both the Commonwealth and the defendant appealed from

the judgment of sentence.          Of relevance, the Commonwealth argued that

the trial court should have subjected Merolla to lifetime registration

requirements “because he pleaded nolo contendere to two separate counts

of indecent assault, albeit at the same plea hearing[,]” and therefore that he

had two convictions of that offense for purposes of the lifetime registration

requirement. Id. at 345. We agreed, reasoning as follows:

                   The salient portion of the statute provides:
            “[a]n individual with two or more convictions of any
            of the offenses set forth in subsection (a)” shall be
            subject to lifetime registration. 42 Pa.C.S.A. §
            9795.1(b)(1). However, the Three Strikes Statute
            applies “[w]here the person had at the time of the
            commission of the current offense previously been
            convicted of two or more such crimes ...” 42
            Pa.C.S.A. § 9714(a)(2) (emphasis added). Thus, the
            language of Megan’s Law II is distinguishable from
            the language of the Three Strikes Statute[,] as
            Megan’s Law II does not require a previous
            conviction. Moreover, the legislative intent behind
            Megan’s Law II is distinct from that of the Three
            Strikes Statute. Whereas Megan’s Law II is based on
            concern for public safety, the Three Strikes Statute,
            although it also implicates public safety, is directed
            to heightening punishment for criminals who have
            failed to benefit from the effects of penal disciple
            [sic][.] [S]ee [Commonwealth v.] Shiffler, [] [879
            A.2d 185[,] 196 [(Pa. 2005)][.]




                                        - 24 -
J-A12022-15


                    The sequence of events described in Shiffler—
             first offense, first conviction, first sentencing, second
             offense, second conviction, second sentencing—does
             not apply to Megan’s Law II based on a literal
             reading of the statute. Compare Shiffler, supra at
             192, with 42 Pa.C.S.A. §§ 9791–9799. Thus, it is
             irrelevant that Merolla had not been sentenced for
             his first offense before the commission of his second
             crime. See [Commonwealth v.] Williams[,] [832
             A.2d 962,] 972 [(Pa. 2003)]. Moreover, the intent of
             the legislature is better served by subjecting Merolla
             to heightened registration requirements because the
             public would continue to be notified of his
             whereabouts after the initial ten-year registration
             period.     As    already    stated,    this   heightened
             registration is not an additional punishment. See id.
             at 973.

Id. at 346-47.

     SORNA contains operative language identical to the portion of Megan’s

Law II discussed in Merolla, as it provides that “[t]wo or more convictions

of offenses listed as Tier I or Tier II sexual offenses” constitute Tier III

offenses, 42 Pa.C.S.A. § 9799.14(d)(16). There is no requirement of

previous convictions. Accordingly, pursuant to Merolla, we conclude that

the trial court did not err in imposing lifetime registration requirements.

Reynolds ignores our decision in Merolla and focuses his argument on

Commonwealth v. Jarowecki, 985 A.2d 955 (Pa. 2009). This reliance is

misplaced.    Jarowecki did not involve a statute governing registration




                                      - 25 -
J-A12022-15


requirements for sexual offenders; rather, it involved the proper grading of

serial convictions under the Crimes Code. His argument merits no relief.6

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/10/2015




6
  We note that the precise issue raised by Reynolds is pending before the
Pennsylvania Supreme Court. See Commonwealth v. Lutz-Morrison, __
A.3d __, 2015 WL 1579010 (Pa. April 8, 2015). Until the Supreme Court
issues its decision, Merolla remains binding precedent. See State Farm
Fire & Cas. Co. v. Craley, 844 A.2d 573, 575 (Pa. Super. 2004) (stating
this Court is bound by decisions of other panels of this Court until an en
banc panel of this Court or the Supreme Court decides otherwise).

We further note that Reynolds included brief argument challenging the
application of SORNA as a violation of the ex post facto clause of the United
States Constitution. See Reynolds’ Brief at 46. Reynolds did not raise this
claim in the trial court, and so it has been waived for purposes of appeal.
See Commonwealth v. Haughwout, 837 A.2d 480, 486 (Pa. Super. 2003)
(holding that issues, even of constitutional dimension, are waived if not
raised in the court below); Pa.R.A.P. 302(a).


                                   - 26 -